Title: Notes on Debates, 6 December 1782
From: Madison, James
To: 


Friday 6 Decr.
An ordinance extending the privilege of Franking letters to the Heads of all the Departments was reported & taken up. Various ideas were thrown out on the subject at large; some contending for the extension proposed, some for a partial adoption of it. some for a total abolition of the privilege as well in members of Congress as in others; some for a limitation of the privilege to a definite number or weight of letters. Those who contended for a total abolition, represented the privilege as productive of abuses, of reducing the profits so low as to prevent the extension of the establishment throughout the U.S. and as throwing the whole burden of the establishment on the mercantile intercourse. On the other side it was contended that in case of an abolition the Delegates, or their Constituents, would be taxed just in proportion to their distance from the seat of Congress; which was neither just nor politic, considering the many other disadvantages which were inseparable from that distance; that as the correspondence of the Delegates was the principal channel through which a general knowledge of public affairs, was diffused, any abridgment of it would so far confine this advantage to the States within the neighbourhood of Congress: & that as the correspondence at present however voluminous did not exclude from the mail any private letters which wd. be subject to postage, and if postage was extended to the letters now franked the no. & size of them would be essentially reduced, the revenue was not affected in the manner represented. The Ordinance was disagreed to & the subject recommitted wth. an instruction to the Committee giving them ample latitude for such Report as they should think fit.
A Boston Newspaper containing under the Providence Head an extract of a letter purporting to be written by a gentleman in Philada. and misrepresenting the state of our loans, as well as betraying the secret proposal of the Sweedish Court to enter into a Treaty with the U.S.; with the view of disproving to the people of R. Island the necessity of the Impost of 5 PCt.; had been handed about for several days. From the style and other circumstances, it carried strongly the appearance of being written by a Member of Congress. The unanimous suspicions were fixed on Mr. Howel. The mischevous tendency of such publications & the necessity of the interposition of Congress were also general subjects of conversation. It was imagined too that a detection of the person suspected would destroy in his state that influence which he exerted in misleading its counsels with respect to the Impost. These circumstances led Mr. Williamson to move the proposition on this subject. insert it See Journal It was opposed by no one. Mr. Clarke supposing it to be levelled in part at him, rose & informed Congress, that not considering the article relative to Sweeden as secret in its nature, and considering himself at liberty to make any communications to his Constituents, he had disclosed it to the Assembly of N. Jersey. He was told that the motion was not aimed at him, but the doctrine advanced by him was utterly inadmissible. Mr. Rutlidge observed that after this frankness on the part of Mr. Clarke as well as from the respect due from every member to Congress & to himself, it might be concluded that if no member present should own the letter in question, no member present was the author of it. Mr. Howell was visibly perturbated, but remained silent.
The Conference with the Committee of the Legislature of Penna. with subsequent information had rendered it very evident that unless some effectual measures were taken against separate appropriations & in favor of the public Creditors, the Legislature of that State, at its next meeting, would resume the plan which they had suspended. Mr Rutlidge in pursuance of this conviction moved that the Superintendt of Finance be instructed to represent to the several States the mischeifs which such appropriations would produce. It was observed with respect to this motion that however proper it might be as one expedient, it was of itself inadequate; that nothing but a permanent fund for discharging the debts of the public would divert the States from making provision for their own Citizens; that a renewal of the call on R. Island for the impost ought to accompany the motion; that such a combination of these plans would mutually give efficacy to them, since R. Island would be solicitous to prevent separate appropriations & the other States would be soothed with the hope of the Impost. These observations gave rise to the Motion of Mr. Hamilton, which stands on the Journal. enter it Agst. Mr. Rutlidge’s part of the motion no objection was made. But The sending a deputation to Rhode Island was a subject of considerable debate, in which the necessity of the impost, in order to prevent separate appropriations by the States, to do equal justice to the public creditors, to maintain our national character & credit abroad, to obtain the loans essential for supplying the deficiencies of revenue, to prevent the encouragement which a failure of the scheme would give the Enemy to persevere in the war, was, fully set forth. The objections, except those wch. came agst. the scheme itself from the Delegates of R. Island, were drawn from the unseasonableness of the proposition. Congress ought it was said to wait for an official answer to their demand of an explicit answer from R.I. before they could with propriety repeat their exhortations. To which it was replied that altho’ this objection might have some weight, yet the urgency of our situation, and the chance of giving a favorable turn to the negociations on foot for peace, rendered it of little comparitive signification. The objections were finally retracted, and both the propositions agreed to. The Deputation elected were Mr. Osgood, Mr. Mifflin & Mr. Nash taken from different parts of the U.S. & each from States which had fully adopted the Impost, and would be represented in Congress wthout them; except Mr. Osgood whose State, he being alone, was not represented without him.
